{¶ 17} I write separately to note that courts have permitted nurse practitioners to testify as experts regarding medical findings, and to give an opinion as to whether a patient's physical condition is or is not consistent with a history of sexual abuse. See In re Moyer, Licking App. No. 2005-CA-00058, 2006-Ohio-85; State v. Bragg (Apr. 15, 2004), Licking App. No. 2003-CA-00065, 2004-Ohio-1943, State v. Ramos (June 12, 1997), Cuyahoga App. No. 70129.
 {¶ 18} Here, however, the certified nurse practitioner cannot provide expert testimony on the issue of liability as she does not meet the requirements of Evid.R. 601(D). *Page 1